DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 5/4/21 are acknowledged. Claim 113 has been amended. Claims 1-112, 119-120,130-132, and 134 have been canceled. Claims 113-118,121-129, and 133 are pending and under examination.
Withdrawn Rejections
The rejection of claims 113-118, 121-129 and newly added claims 133-134 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anderberg et al. (US Patent Application Publication 20130210041 A1, published August 15, 2013), is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 3 of the previous Office action.
The rejection of claim 134 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the cancelation of the claim. See page 7 of the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Meigs and Seiko Okada on June 1, 20201.
The application has been amended as follows: 

1.-112. (Canceled) 
113. (Previously Presented) A method comprising: 
(a) obtaining a body fluid sample from a subject having a persistent RIFLE I acute kidney injury or a persistent RIFLE F acute kidney injury; and (
b) detecting a level of one or more of insulin-like growth factor-binding protein 2, insulin- like growth factor-binding protein 3, insulin-like growth factor-binding protein 4, and insulin-like growth factor-binding protein 6 in the sample, 
wherein the persistent RIFLE I acute kidney injury is an acute kidney injury for a period of 48 hours or more at a minimum RIFLE stage of RIFLE stage I, and
wherein the persistent RIFLE F acute kidney injury is an acute kidney injury for a period of 48 hours or more at a minimum RIFLE stage of RIFLE stage F.  
114. (Previously Presented) The method of claim 113, wherein the sample has an elevated level of the one or more of insulin-like growth factor-binding protein 2, insulin-like growth factor- binding protein 3, insulin-like growth factor-binding protein 4, and insulin-like growth factor- binding protein 6 as compared to a predetermined threshold level.  
115. (Currently Amended) The method of claim 113, wherein the method further detecting comprises contacting all or a portion of the sample with a binding reagent which binds to the one or more of insulin-like growth factor-binding protein 2, insulin-like growth factor-binding protein 3, insulin-like growth factor-binding protein 4, and insulin-like growth factor-binding protein 6, and generating an assay result indicative of binding of the one or more of insulin-like growth factor-binding protein 2, insulin-like growth factor-binding protein 3, insulin-like growth factor- binding protein 4, and insulin-like growth factor-binding protein 6.  
116. (Previously Presented) The method of claim 115, wherein the assay result is a measured concentration of the one or more of insulin-like growth factor-binding protein 2, insulin-like 
117. (Previously Presented) The method of claim 116, wherein the assay result is a composite of a plurality of assay results.  
118. (Previously Presented) The method of claim 115, wherein the binding reagent is an antibody.  
119.-120. (Canceled)  
121. (Previously Presented) The method of claim 113, further comprising treating the subject for the persistent RIFLE I acute kidney injury or the persistent RIFLE F acute kidney injury.  
122. (Previously Presented) The method of claim 113, further comprising administering renal replacement therapy to the subject having the persistent RIFLE I acute kidney injury or the persistent RIFLE F acute kidney injury.  
123. (Previously Presented) The method of claim 122, wherein the renal replacement therapy comprises one or more of hemodialysis, peritoneal dialysis, hemofiltration, and renal transplantation.  
124. (Previously Presented) The method of claim 113, wherein the subject has the persistent RIFLE F acute kidney injury.  
125. (Previously Presented) The method of claim 113, wherein the subject has the persistent RIFLE I acute kidney injury.  
126. (Previously Presented) The method of claim 113, wherein the body fluid sample is a urine sample.  
127. (Previously Presented) A method of treating acute kidney injury comprising: 
(a) obtaining a urine sample from a subject; 
(b) detecting a level of one or more of insulin-like growth factor-binding protein 2, insulin- like growth factor-binding protein 3, insulin-like growth factor-binding protein 4, and insulin-like growth factor-binding protein 6 in the urine sample; 

(d) administering renal replacement therapy to the subject at the increased risk of future persistence of the RIFLE I acute kidney injury or future persistence of the RIFLE F acute kidney injury.  
128. (Previously Presented) The method of claim 127, wherein the renal replacement therapy comprises one or more of hemodialysis, peritoneal dialysis, hemofiltration, and renal transplantation.  
129. (Previously Presented) The method of claim 127, wherein the subject is determined to have an increased likelihood of the future persistence of the RIFLE I acute kidney injury or the future persistence of the RIFLE F acute kidney injury for 72 hours after the time the urine sample is obtained from the subject.  
130.-132. (Canceled)  
133. (Previously Presented) The method of claim 127, wherein the future persistence comprises a persistence period that starts 72 hours after the sample is obtained.  
134. (Canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Anderberg et al. (US Patent Application Publication 2013/0210041 A1, published August 15, 2013). Anderberg et al. teach a method of evaluating the renal status of a subject comprising performing an assay method configured to detect IGFBP-2, IGFBP-3, IGFBP-4 and IGFBP-6 (See paragraphs 0099 and 0136, table 2, claims 1 and 5). Anderberg et al. stratify patients as diseased and nondiseased using RIFLE criteria to identify patients at risk of developing an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 113-118,121-129, and 133 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 










/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646